Appeals by defendant, as limited by his brief, from two sentences of the Supreme Court, Queens County, both imposed November 3, 1972, upon two separate convictions of robbery in the first degree, on pleas of guilty, the sentences being two concurrent indeterminate prison terms not to exceed 15 years. Sentences modified, as a matter of discretion in the interest of justice, by reducing each to a concurrent indeterminate prison term not to exceed seven years. As so modified, sentences affirmed. The sentences were excessive to the extent indicated herein. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Christ, JJ., concur.